Citation Nr: 1638146	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-43 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to February 2, 2011, for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine. 

2.  Entitlement to an initial disability rating in excess of 20 percent since February 2, 2011, for DDD and DJD of the lumbar spine.  

3.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the right lower extremity.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, to include on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1972 and September 1976 to December 1990, when he retired. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that granted service connection for disability of the lumbar spine and assigned a 10 percent rating, effective December 16, 2008.  

During the appeal, by an October 2011 rating, the RO increased this rating to 20 percent, effective February 2, 2011 (date of VA examination), but recharacertized the disability as lumbar DDD and DJD with radiculopathy of the right lower extremity.  However, as the maximum possible rating was not assigned, the claim remained in appellate status.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  

In his October 2010 VA-9 form, the Veteran requested a hearing via videoconference.  He then withdrew this request in favor of a VA examination.  Therefore, the hearing is considered withdrawn. 

In February 2014 the Board remanded the case to obtain any outstanding VA or private clinical records and for an additional VA rating examination.  

An October 2014 rating decision confirmed and continued the ratings for the service-connected lumbar DDD and DJD, i.e., 10 percent since December 16, 2008, and 20 percent from February 2, 2011; but granted a separate 20 percent disability rating for radiculopathy of the right lower extremity, effective May 28, 2014 (date of VA rating examination).  

Although not adjudicated by the RO and not otherwise developed for appellate consideration, the Veteran's representative noted in the 2016 Post-Remand Brief that a recent VA examiner indicated that due to the severity of the Veteran's service-connected lumbar DDD and DJD he was not fit to work, and would require assistance with any physically demanding household chores or tasks.  In this regard, a TDIU claim may be raised explicitly by a claimant or inferred from the record, and an inferred TDIU claim may be raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  A TDIU claim is raised by inference when claimant: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) and Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In view of the foregoing, the issues on appeal have been recharacterized as stated on the title page hereof.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

The issue of entitlement to a TDIU rating, including on an extraschedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  Prior to February 2, 2011, the Veteran's lumbar DDD and DJD was not manifested by thoracolumbar flexion of less than 65 degrees, or limited combined thoracolumbar motion of less than 120 degrees, or muscle spasm or guarding causing an abnormal gait or abnormality spinal contour.  

2.  Since February 2, 2011 the Veteran's lumbar DDD and DJD has been manifested by thoracolumbar flexion which is not limited to 30 degrees or less and an absence of ankylosis.  

3.  The Veteran did not have more than complaints of pain due to sciatic radiculopathy in the right lower extremity prior to May 28, 2014, but since that time he has had moderate right sciatic radiculopathy, but no left sciatic radiculopathy, due to decreased sensation and impaired strength without marked muscular atrophy.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent prior to February 2, 2011, for DDD and DJD of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 and 5243 (2015).  

2.  The criteria for an initial disability rating in excess of 20 percent since February 2, 2011, for DDD and DJD of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 and 5243 (2015).

3.  The criteria for an initial compensable rating for sciatic radiculopathy of the right lower extremity are not met prior to May 28, 2014, but since that time the criteria for no more than a 40 percent rating for sciatic radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124, Diagnostic Code 8520 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a letter in January 2009 informing the Veteran of how to substantiate his initial claim for service connection.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  This is because the Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of claims, which includes assisting the Veteran in the procurement of service treatment records and pertinent private and VA treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service and post service treatment records (STRs), i.e., private and VA examination reports, and lay statements have been obtained.  In February 2015 the Veteran was provided a copy of his STRs.  Also on file are records from the Social Security Administration (SSA).  

The RO made a formal finding that federal treatment records from Central Texas Health Care from January 7, 2007 to December 30, 2008 were unavailable and set forth the steps taken in attempting to obtain those records.  On file is a report of an April 2010 private examination of the Veteran.  

The Veteran was afforded VA examinations in June 2009, February 2011, September 2011, and May 2014.  The Board finds that these examinations adequate because the examiners discussed the relevant medical history, described the disability and associated symptoms in detail and support all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

With respect to conducting a rating examination relative to joint dysfunction, it was recently held that a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59 which are tests as to pain on active and passive motion, including weight-bearing and nonweight-bearing and, if possible, with range of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, slip op. at 9 and 14 (U.S. Vet. App. July 5, 2016) (panel decision).  In this case the relevant VA rating examinations did test for pain on motion.  As to weight-bearing, it must be noted that all tests of spinal motion are done while in a weight-bearing status inasmuch as the only means of testing nonweight-bearing is if the examined is either supine or prone, in which case testing of range of motion in all planes is simply not possible.  Similarly, the spine is a single group of joints and, as such, there is no opposite joint, much less an undamaged opposite joint.  Thus, the holding in Correia, No. 13-3238, slip op. at 9 and 14 (U.S. Vet. App. July 5, 2016) is not applicable.  

In the 2014 Board remand it was noted that the Veteran's service representative challenged the adequacy of a September 2011 VA examination because no opinion was expressed as to the severity of the Veteran's right lower extremity radiculopathy.  However, since then and pursuant to the 2014 remand, the Veteran has been afforded an additional VA rating examination but the adequacy of such examination has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

Also, in the Post-Remand Brief the Veteran's representative noted that additional VA and private clinical records has been obtained.  This was also in compliance with the Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

And all this was in substantial compliance with the Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  Moreover, In light of the foregoing, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Background

On VA examination on June 20, 2009 the Veteran's claim file was reviewed.  It was noted that the Veteran's inservice low back injury had been diagnosed as a partial tear of the supraspinous ligament at L4-5 but had not required surgery.  He had developed low back pain in the last 5 years and also complained of pain radiating to the thighs, in the posterior aspect.  His current treatment helped to relieve some back pain, but he still complained of constant pain, particularly in the morning.  He had no side effects from medication.  He did not have spontaneous flare-ups, numbness, weakness or bowel or bladder complaints or erectile dysfunction.  He did not use any assistive devices.  His activities of daily living and occupational activities had not been affected much by his low back pain, other than feeling discomfort.  

On physical examination the Veteran had no swelling or signs of inflammation of the low back.  He had normal lumbar lordosis and palpation did not produce any tenderness.  He did not have paraspinous spasm.  Thoracolumbar flexion was to 85 degrees with pain but there was no further increase in pain with repetition of flexion.  Extension was to 30 degrees with pain but no further increase in pain with repetition.  Lateral flexion to the left and to the right was to 30 degrees with pain but no further increase in pain with repetition.  Left and right rotation was to 30 degrees with pain but no further increase in pain with repetition.  There was no fatigability, lack of endurance, weakness or incoordination with repetitive of any of these movements.  

Neurologically, sensation to light touch, pin prick and vibration were all normal in the lower extremities.  There was no muscle atrophy and muscle tone was normal.  Muscle strength was 5/5/ in the proximal and distal muscle groups of the lower extremities.  Reflexes were 2+, and normal.  Laseque's sign was negative.  A lumbar CT scan revealed mild anterolisthesis of L4 over L5 with endplate degeneration along the superior endplate of L5; and degenerative disc vacuum phenomena with a broad-based disc protrusion at L4-5 with an associated bilateral facet joint degeneration.   

The diagnosis after examination was lumber DDD and DJD.  The examiner commented that the Veteran now had spondylolisthesis at L4-5, as shown by the CT scan, which was a degenerative type of spondylolisthesis, and his motor vehicle accident (MVA) had also caused a partial tear of the supraspinous ligament at L4-5.  There was evidence that he could have DJD which had progressed over the years to cause symptoms of pain, and this was in the same region.  It was noted that injury could precipitate DJD and, so, his current low back disorders were as likely as not due to the inservice MVA.  

On file are records of treatment of the Veteran for hypertension and low back disability from 2008 to 2011 of the University of Texas, Health Science Center at Tyler.  

Records of January and March 2009 of the Azalea Orthopedics show that in January 32009 the Veteran reported that he had retired from the military 18 years earlier but his low back symptoms had returned over the past 5 years.  He complained of [unspecified] symptoms in both legs.  In March 2009 his reflexes were 2+ at both knees and ankle and sensation was intact to light touch throughout both lower extremities.  There was no increased or decreased muscle tone, no rigidity and no clonus.  He had bilateral leg pain.  

On file are records in 2010 of the Veteran's participation in a rehabilitation program at the East Texas Medical Center which focused on his low back.  

In July 2010 a private physician, Dr. Thompson, evaluated the Veteran for a disability determination.  The Veteran had had multiple treatments with facet injections and he believed that they had helped him but, nevertheless, his pain was constant and was from 6 to 8 on a scale of 10, all day and night.  He had back pain at L4-5 which radiated into both legs.  Currently on examination the pain was 6 on a scale of 10.  His knee and ankle reflexes were hyperactive.  Babinski's was down going.  Straight leg rising was to only 45 degrees, bilaterally.  He was able to tandem walk.  He could bend over and touch his toes but was unable to squat.  His gait was wide and swaggering.  He did not use any assistive device.  The pertinent diagnoses were a history of DDD and sciatica.  

On VA examination in February 2, 2011 the Veteran's claim file was reviewed.  The Veteran reported having cramping in the right lower lumbar region.  He had had heat treatments in the past with some relief, and in the past injections had provided some relief.  He related having sharp pain in the posterior aspect of the right lower extremity.  This pain increased when walking for longer than 10 minutes, and after resting for 10 minutes he would have pain in the right lower extremity after walking 100 feet.  Applying a heat pad at night seemed to help.  He had no periods of flare-ups.  He had no numbness, weakness, or incontinence of bowel or bladder.  He did not use a brace or assistive device.  He was retired but not due to his low back.  He had not had any incapacitating episodes in the last 12 months.  

On physical examination the Veteran's gait was normal.  There was tenderness and muscle spasm in the right lower lumbar region.  Thoracolumbar flexion was to 45 degrees with right lower back pain.  Extension was to "neutral" with right lower back pain.  Right and left rotation was to 5 degrees with pain.  Right "lower" (lateral) flexion was to 10 degrees and left lateral flexion was to 5 degrees, with pain on each motion.  Straight leg raising was negative to 90 degrees in a sitting position, bilaterally, with hamstring tightness.  Motor strength was 5/5 in all muscle groups of the lower extremities.  Sensation was intact to sharp/dull testing in all dermatomes.  Reflexes were 2+ at the knees but absent in both ankles.  There were no additional limitations following repetitive use other than increased pain without loss of motion.  There were no flare-ups.  There was no effect of incoordination, fatigue, weakness or lack of endurance on his spinal function.  Past X-rays had revealed Grade I spondylolisthesis at L4-5 due to DDD at that level, and DJD at the facets of the L5-S1 level.  The diagnosis after examination was right myofascial lumbar syndrome due to facet DJD.  

On VA examination on September 22, 2011 the Veteran's claim file was reviewed.  Historically the Veteran had gradually developed increasing back pain after service.  In 2006 the back pain became quite severe, and he developed pain down his right leg.  Also, he had developed difficulty walking.  He could walk about 25 yards but would then have to stop and rest.  He did not use a brace.  He had only recent finished a series of "ESIs" (epidural steroid injections) but without obtaining any relief.  A February 2010 MRI had revealed multi-level degenerative changes with L4-5 disc protrusion and facet degeneration.  There was spinal stenosis at L4-5.  He had not had incapacitating episodes in the last year.  He was able to drive and take care of his daily needs but did not do any work around his home.  He took Gabapentin and Tramadol.  

On physical examination the Veteran's gait was normal.  There was no spinal tenderness or spasm to palpation of the musculature.  Thoracolumbar flexion was limited to 70 degrees due to pain at that point.  He could not perform extension due to pain.  Right and left rotation as well as lateral bending were to 5 degrees, causing pain in the area of the right flank.  Reflexes were 1+ at both knees and ankles.  He had weak extensor halluces longus muscle strength.  He had a positive straight leg raising on the right at 30 degrees.  There was no loss of sensation to pin prick in the thigh, legs or feet.  With three repetitions of motion there was no change in the range of motion, coordination, fatigue, endurance or pain level.  He had no flare-ups, rather he had constant pain.  He had no instability.  He had "fatigue and lack of endurance, which interferes with his inability to work or take care of his home."  

The diagnoses were L4-5 herniated nucleus pulposis (HNP), and radiculopathy of the right lower extremity, due to lumbar disc disease.  It was reported that the Veteran had had a marked increase in his lumbar spine symptoms.  

An August 2013 VA outpatient treatment (VAOPT) record shows that the Veteran declined to have neurosurgery.  

On VA examination on May 28, 2014 the Veteran's claim file was reviewed.  After service the Veteran had worked but continued to have intermittent low back pain.  In 2004 the pain became more intense and regular on a daily basis.  He had been continued on conservative management.  Recently, he had continued to worsen clinically.  He continued to be quite symptomatic, with constant low back and right leg discomfort, as well as right lower extremity weakness as well as numbness and tingling.  He now ambulated with a cane for comfort and support.  He took Gabapetin, b.i.d.  He denied bowel and bladder changes.  He had had erectile dysfunction for the past 5 years, for which he took Viagra, as needed.  He was not currently working.  

A lumbar MRI in March 2013 had revealed broad-based posterior disc bulging with partial disc desiccation at L3-4; Grade I anterolisthesis of L4 on L5 and severe spinal stenosis with crowding of nerve roots, centrally; and severe facet degeneration and hypertrophy with thickening of the ligamentum flavum, bilaterally; severe right foraminal stenosis with impingement of the exiting right L4 nerve root; moderate left foraminal stenosis with pronounced degenerative marrow edema at this level which was more extensive than in 2010;  At L5-S1 the MRI had revealed mild facet degenerative changes but no foraminal stenosis.  

It was reported that the Veteran had been seen at a VA Pain Management clinic and had received both "LESIs" and "RFAs" but with only limited relief.  He had benefited from a TENS unit and from aquatic therapy in the past.  A June 23, 2013 neurosurgery consult had yielded a recommendation of surgical fusion but he had not been seen again since that initial consultation.  He did not report having flare-ups that impacted function of his back.  

On physical examination the Veteran's thoracolumbar flexion was to 40 degrees, with pain beginning at 30 degrees.  Extension was to 10 degrees, with pain beginning at that point.  Right and left lateral bending were each to 30 degrees with pain beginning at 25 degrees.  Right and left rotation were to 20 degrees with pain beginning at 15 degrees.  The Veteran could perform three (3) repetitions of motion.  After such repetitions there was no change in range of motion in any plane of motion.  It was reported that he had functional thoracolumbar impairment due to limited motion, weakened movement, painful motion, instability of station, and disturbance of locomotion.  He had localized tenderness over the right paralumbar muscles, the sacroiliac joints, and the upper buttocks.  

The Veteran did have thoracolumbar muscle spasm and guarding but these did not result in abnormal gait or abnormal spinal contour.  Strength was 3/5 on hip flexion, knee extension, plantar flexion and dorsiflexion of the ankle, and great toe extension on the right.  On the left at those levels strength was 4/5.  There was no muscle atrophy.  Reflexes were normal at 2+ at both knees and ankles.  Sensation to light touch was normal in both upper anterior thighs (L2 distribution) and both thighs and knees (L3/34) distribution.  Sensation in the L4/L5/S1 distribution at the lower leg and ankle and in the foot and toes was decreased on the right but normal on the left at those levels.  Straight leg raising was positive on the right but negative on the left.  

The examiner reported that the Veteran did not have any radicular pain or other signs of radiculopathy in the left lower extremity but in the right lower extremity he had moderate numbness as well as paraesthesias or dyesthesisas, and severe intermittent, usually dull, pain but he did not have constant, or possibly excruciating, pain in the right lower extremity.  He had no other signs or symptoms of radiculopathy, but the nerve root involvement was that of the sciatic nerve in the right lower extremity only, and not the left lower extremity, and the level of severity in the right lower extremity was described as severe.  There was no spinal ankylosis.  There were no other neurologic abnormalities, e.g., bowel or bladder problems or pathologic reflexes.  It was reported that the Veteran had intervertebral disc syndrome (IVDS) and that he had had incapacitating episodes in the past 12 months "[w]ith incapacitating episodes having a total duration of at least six weeks during the past 12 months."  

It was noted that the Veteran constantly used a cane as an assistive device for locomotion.  It was reported that his thoracolumbar spinal disorder impacted his ability to work because his "moderately severe low back and RLE condition current marks him as disabled from work at this time."  In response to inquiries in the Board's 2014 remand it was stated that the Veteran had moderately severe lumbosacral spinal DDD/DJD with directly associated right lower extremity radiculopathy which was worsening as he aged.  He currently had normal lower extremity reflexes, bilateral lower extremity weakness, and positive right-sided straight leg raising.  He had had only mild relief from "LESIs/RFAs."  The examiner concurred with the prior neurosurgery recommendation.  Currently, due to the moderately severe nature of his lumbosacral DDD/DJD the Veteran was not fit to work.  Also, he would require assistance with any physically demanding household chores or tasks.  

Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21. Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).   

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Under the Diagnostic Code (DC) 5243, intervertebral disc syndrome (IVDS) is rated either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations, whichever method results in the higher rating.  See Bierman v. Brown, 6 Vet. App. 125 (1994).  However, assigning separate ratings for combination may not be permitted to result in pyramiding under 38 C.F.R. § 4.14 - which prohibits "[t]he evaluation of the same disability under various diagnoses".  See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  See, too, Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the critical element is if symptoms of one condition are duplicative of or overlapping of another).  Thus, a rating for IVDS may not be assigned while at the same time assigning separate ratings for the orthopedic and the neurologic components of IVDS. 

As to incapacitating episodes, if there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.  The revised IVDS rating criteria do not provide for an evaluation in excess of 60 percent on the basis of the total duration of incapacitating episodes. 

Note 1 to the revised DC 5293 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002). 

Although the appellant's neurological symptoms are now rated separately, they are still part of the overall evaluation for his back disability, and so they are properly part of a request for an increased disability rating for that condition.  The separate neurological rating is simply a vehicle to provide "the maximum benefit allowed by law and regulation."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Under 38 C.F.R. § 4.124a, the schedules for rating diseases of the cranial and peripheral nerves include alternate diagnostic codes for paralysis, neuritis, and neuralgia of each nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8205 to 8730 (2013).  The diagnostic codes for paralysis of a nerve allow for multiple levels of incomplete paralysis, as well as complete paralysis.  However, the ratings available for neuritis and neuralgia of the same nerves can be limited to less than the maximum ratings available for paralysis.   In rating peripheral neuropathy attention is given to sensory or motor impairment as well as trophic changes (described at 38 C.F.R. § 4.104, Diagnostic Code 7115").  Peripheral neuropathy which is wholly sensory is mild or, at most, moderate.  With dull and intermittent pain in a typical nerve distribution, it is at most moderate.  With no organic changes it is moderate or, if of the sciatic nerve, moderately severe.  38 C.F.R. § 4.20.  Neuralgia of a peripheral nerve of a lower extremity can receive a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, can receive a maximum rating of severe, incomplete paralysis.  38 C.F.R. § 4.123.  

'Sciatic' refers to the sciatic nerve; sciatica is used to refer to 'a syndrome characterized by pain radiating from the back into the buttock and into the lower extremity along its posterior or lateral aspect, and most commonly caused by prolapse of the intervertebral disk' the term is also used to refer to pain anywhere along the course of the sciatic nerve'."  Ferraro v. Derwinski, 1 Vet. App. 326, 329-30 (1991).  

Sciatic neurological manifestations are rated under Diagnostic Code 8520, 8620, or 8720 as, respectively, paralysis, neuritis or neuralgia of the sciatic nerve.  The criterion for a 10 percent rating is mild incomplete paralysis.  The criterion for a 20 percent is moderate incomplete paralysis and 40 percent when moderately severe.  When severe with marked muscular atrophy, 60 percent is warranted and 80 percent is warranted for complete paralysis (with foot drop, no active movement possible below the knee, and weakened or, very rarely, lost knee flexion).  See also 38 C.F.R. § 4.124a, Diagnostic Codes 8620, 8720 (for sciatic neuritis and neuralgia). 

As for rating the orthopedic manifestations, the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) is used and encompasses symptoms such as pain (radiating or not), stiffness, and aching but does not require that there be such symptoms for any particular rating.  68 Fed. Reg. at 51454 - 51455 (August 27, 2003). 

The General Rating Formula provides ratings based on limited spinal motion in either forward flexion or the combined ranges of motion of a spinal segment, or for either favorable or unfavorable ankylosis, or with respect to the entire spine a loss of more than 50 percent vertebral body height due to vertebral fracture or muscle spasm and guarding. 

Note 2 to the General Rating Formula sets forth normal ranges of motion of the spinal segments, which under Note 4 are measured to the nearest five (5) degrees, although a lesser degree of motion may be considered normal under the circumstances set forth in Note 3. 

Note 2 to the General Rating Formula provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The sum of these is the combined range of motion, which for the thoracolumbar spine is 240 degrees.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Note 5 of the General Rating Formula. 

A 10 percent rating is warranted for limited thoracolumbar motion when forward flexion is greater than 65 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 234 degrees; or, there is muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the vertebral height.  

A 20 percent rating is warranted for limited thoracolumbar motion when forward flexion is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion is not greater than 120 degrees (the maximum combined range of motion being 240 degrees); or if there is either (1) muscle spasm or (2) guarding severe enough to result in abnormal gait or abnormal spinal contour, e.g., scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for limited thoracolumbar motion when forward flexion is to 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.  

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with periarticular pathology is to be at rated at least at the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); and Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011).  

The holding in Mitchell v. Shinseki, 25 Vet. App. 32, 40-41 (2011) that painful motion without functional loss did not constitute compensable limited motion, was premised on 38 C.F.R. §§ 4.40 and 4.45, but in Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011) it was held that painful motion without functional loss did warrant a minimum compensable evaluation under 38 C.F.R. § 4.59.  

Analysis

Initially, the Board will address potential entitlement to a higher rating based on incapacitating episodes of IVDS.  

In this regard, more than the Veteran's verbal assurance of incapacitating episodes of IVDS is required.  Rather, there must be not only treatment but bed rest prescribed by a physician.  Here, there is no evidence that the Veteran has ever been prescribed bed rest by a physician.  In this regard, the recent VA examiner in 2014 recorded a comment that the Veteran had "incapacitating episodes having a total duration of at least six weeks during the past 12 months."  However, that examiner did not state, or even suggest, that the Veteran had been prescribed bed rest by a physician.  Rather, the examiner's comment as to the duration of "incapacitating episodes" could only have been based upon the clinical history related by the Veteran, together with an erroneous understanding of the requirement that incapacitating episodes must necessarily encompass bed rest prescribed by and treatment by a physician.  Inasmuch as the Veteran had never been prescribed bed rest by a physician, he cannot have had "incapacitating episodes" within the meaning of the rating criteria in the Formula for Rating IVDS Based on Incapacitating episodes at 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

It necessarily follows that the appropriate ratings may be assigned only for the orthopedic manifestations, for combination with any appropriate and separate rating for neurologic manifestations.  

Initial 10 percent prior to February 2, 2011, for Lumbar DDD and DJD

For a rating for the orthopedic manifestations of the lumbar DDD and DJD in excess of 10 percent prior to February 2, 2011, the Veteran must have had either (a) limited thoracolumbar flexion of greater than 30 degrees but not greater than 60 degrees; or, (b) combined range of motion of no greater than 120 degrees; or, (c) muscle spasm or guarding severe enough to cause an abnormal gait or abnormal spinal contour.  

The June 2009 VA rating examination revealed the thoracolumbar flexion was to 85 degrees.  When the range of motion in all planes is added together, the Veteran's combined range of motion was 235 degrees, which is only 5 degrees less than the normal combined range of motion for the thoracolumbar spine.  Moreover, there was no muscle spasm.  While no specific finding was recorded as the guarding, it was specifically noted that he had normal lumbar lordosis.  Additionally, there was no finding of any impairment, much less abnormality, of the Veteran's gait and he did not use any assistive device, e.g., a cane.  

As such, the Veteran did not meet the schedular criteria for an orthopedic rating in excess of 10 percent prior to the February 2, 2011, VA rating examination.  

Initial 20 percent rating since February 2, 2011, for Lumbar DDD and DJD

For a rating for the orthopedic manifestations of the lumbar DDD and DJD in excess of 20 percent since February 2, 2011, the Veteran must have either (a) limitation of thoracolumbar flexion of 30 degrees or less; or, (b) favorable ankylosis of the entire thoracolumbar spine.  

In this regard, the February 2011 VA rating examination found that thoracolumbar flexion was to 45 degrees, and on VA rating examination in September 2011 thoracolumbar flexion was to 70 degrees, and even more recently on VA examination in May 2014 flexion was to 40 degrees.  

Moreover, a review of the entire evidentiary record makes is indisputable that the Veteran does retain some thoracolumbar motion and, so, this precludes finding that he had any thoracolumbar ankylosis.  

Accordingly, the Veteran did not meet the schedular criteria for an orthopedic rating in excess of 20 percent since the February 2, 2011, VA rating examination.  


Initial 20 percent rating for Right Lower Extremity Radiculopathy

Thus, there remains only the neurologic component, i.e., the signs, symptom, and impairment due to radicular symptoms in the Veteran's right lower extremity.  The rating assigned is for impairment of the sciatic nerve of the right leg.  There is no evidence of impairment of any other peripheral nerve in the right lower extremity.  The current 20 percent rating encompasses moderate impairment of the sciatic nerve.  

Here, the separate 20 percent rating has been assigned only since the May 28, 2014, VA rating examination.  The Board will review the entire evidentiary record to determine whether a compensable rating of any level was warranted prior to that time, as well as whether a rating in excess of 20 percent is warranted as of the May 28, 2014, VA rating examination.  

In this regard, the June 2009 VA rating examination found that all lower extremity reflexes were normal and all sensations were intact in both lower extremities.  Also, there was no decreased strength or muscle atrophy or abnormality of muscle tone.  Functionally, there was no fatigability, lack of endurance, weakness or incoordination with repetitive of any of these movements, and his activities of daily living and occupational activities were not much affected.  

At the time of the February 2011 VA rating examination the Veteran's motor strength was normal in all muscle groups, sensation was normal.  There were no additional limitations following repetitive use other than increased pain without full loss of motion.  There were no flare-ups.  There was no effect of incoordination, fatigue, weakness or lack of endurance on his spinal function.  While he complained of pain in the right lower extremity, his gait was normal and he did not require an assistive device for ambulation.  

Reflexes were normal in the knees but absent in the ankles at the February 2011 examination but, on the other hand, the September 2011 VA rating examination found that in spite of the continue complaint of radicular pain the Veteran's reflexes were present at both knees and both ankles, albeit somewhat diminished at 1+.  There again was no impairment of sensation in either lower extremity.  Moreover, repeated motion created no change in range of motion, coordination, fatigue, or endurance.  Further, the Veteran again continued to have a normal gait.  Also, the March 2013 MRI revealed impingement on the right at the L4 nerve root but did not document any such impingement at any level on the left.  

Accordingly, the Board concludes that prior to the May 28, 2014, VA rating examination the Veteran did not have impairment of the left lower extremity and to the extent that he had impairment of the right lower extremity due to sciatic radiculopathy it consisted of no more than pain but no other significant symptoms affecting either his sensory or motor status.  Thus, a separate compensable rating for right lower extremity sciatic radiculopathy was not warranted prior to May 28, 2014.  

A review of the entire record shows that at times the Veteran has complained of radicular pain down both lower extremities.  However, the May 2014 VA examiner reported that the Veteran did not radicular pain or other signs of radiculopathy in the left lower extremity.  However, his condition had worsened in the right lower extremity such that he now used a cane and he did have moderate numbness as well as paraesthesia in the right lower extremity.  That examiner described the level of severity, overall, as being severe.  Elsewhere, in the report of that examination the severity was described as being moderately severe as to the low back and right lower extremity.  Nevertheless, while sensation was decreased in the L4/L5/S1 distribution and strength was somewhat decreased, being only 3/5, it was specifically noted that there was no muscle atrophy.  

Thus, the Board concludes, with the favorable resolution of doubt in favor of the Veteran, that a 40 percent rating is warranted for moderate sciatic radiculopathy of the right lower extremity since May 28, 2014.  However, there is no evidence that the Veteran now has, or has ever had, the marked muscular atrophy of the right lower extremity which is required for the next higher rating of 60 percent.  


Extraschedular Consideration

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  This requires a three-set inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, is whether the evidence presents such an exceptional disability picture that the schedular evaluations are inadequate, necessitating a comparison between the level of severity and symptoms with the rating criteria, and if the criteria reasonably describe the symptoms and level of severity, the assigned schedular rating is adequate and no referral is required.  Second, if the schedular rating does not contemplate the symptoms and level of severity and is inadequate, it must be determined if there exists and exceptional disability picture which exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, if the first two inquiries are met, then the case is referred to the appropriate VA official for consideration.  Id.  

In the Federal Circuit's decision in Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014) it was stated that extraschedular consideration applied to the combined effect of all service-connected disorders, and not just impact of single service-connected disorders alone.  Here, the issues before the Board are the evaluations for all of the Veteran's service-connected disorders.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disorders of the thoracolumbar spine and the right lower extremity sciatica with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each disability is rated.  Significantly, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or malaligned joints, and crepitation.  

With respect to the Veteran's service connection low back disability and right lower extremity sciatica, it must be noted that while the holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria) precludes consideration of improvement in disability by medication when not provided for in applicable schedular rating criteria, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular consideration.  

The appellant has not identified relevant symptomatology that is not contemplated by the rating criteria.  Additionally, the appellant has not cited evidence showing that the disability picture is so unusual or exceptional that it is not contemplated by the rating schedule such that a referral was warranted.   

The statements or findings of impaired function, e.g., restrictions his ability driving, walking, lifting, and sitting pertain to functional limitations that are contemplated by the governing diagnostic code criteria and corresponding regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40 (2013), 4.45.  As a result of his service-connected disabilities, the Veteran has experienced pain in his back and right leg, as well as painful and limited thoracolumbar motion, with such right lower extremity weakness that he now uses a cane as an ambulatory aid.  All of these types of symptoms are contemplated by the rating criteria.  Additionally, 38 C.F.R. §§ 4.40 and 4.45 provide that musculoskeletal system ratings contemplate functional loss and the factors of disability affecting the joints.  The evaluations are all encompassing in that they have specific requirements such as a range of motion measurement, yet are broad in that they provide for a level of impairment based on functional loss.  The inability to accomplish a task, such as those described is not a "symptom" set forth in any portion of the Rating Schedule, yet it is a result of the same symptoms of pain, painful motion, and limitation of motion.  Thus, it is a result contemplated by the rating criteria as it is based on the same symptomatology.  

Moreover, as to each of the service-connected disabilities at issue, higher schedular ratings are possible; particularly if the Veteran in the future actually develops ankylosis of the lumbar spine or has incapacitating episodes of a specified duration, or develops greater neurological impairment from his right lower extremity sciatica, such as muscular atrophy.  

The Board finds that none of the signs or symptoms of the disabilities at issue shown in the record render the schedular criteria inadequate.  In addition, a review of the record does not reveal any evidence establishing anything unique or unusual about the symptoms of the service-connected disabilities.  Thus, the threshold determination under Thun, whether the evidence presents "such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate" is not met.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board acknowledges that the service-connected disabilities could, if the Veteran had not retired, result in time lost from work and, so, loss of income but such pecuniary loss is the purpose of VA disability compensation based on average earning impairment and here the evidence does not show that the service-connected disabilities have interfered with employment beyond what is contemplated by the rating criteria.  

While it is true that the scheduler rating criteria do not always address the symptoms specifically described by the Veteran, this alone does not mean that the rating criteria are inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  

As to the contention, express or implied, that because the rating criteria for the low back disorder and right lower extremity sciatica are silent as to effects of occupational and daily activities the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in this regard.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014)(nonprecedential memorandum decision).  

As to physiological, including musculoskeletal and neurological, disorders the Schedule for Rating Disabilities contains addition provisions which may apply when and if applicable.  Specifically, the Schedule for Rating Disabilities recognizes that the combined effect of certain disabilities may result in greater disability and therefore require greater compensation.  See, e.g., 38 C.F.R. § 4.26, Bilateral Factor ("When a partial disability results from disease of injury of both legs, or paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.  The bilateral factor will be applied to such bilateral disabilities before other combinations are carried out and the rating for such disabilities including the bilateral factor in this section will be treated as 1 disability for the purpose of arranging in order of severity and for all further combinations.").  Thus, should the Veteran develop neurologic symptoms in the left lower extremity, not only would it be assigned a separate rating, for combination under 38 C.F.R. § 4.25, but the bilateral factor would apply as well.  

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of extraschedular ratings as to the lumbar spine and right lower extremity are not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  


ORDER

An initial disability rating in excess of 10 percent prior to February 2, 2011, for DDD and DJD of the lumbar spine is denied. 

An initial disability rating in excess of 20 percent since February 2, 2011, for DDD and DJD of the lumbar spine lower extremity is denied.  

An initial compensable disability rating for radiculopathy of the right lower extremity is not warranted prior to May 28, 2014, but a rating of no more than 40 percent is warranted since that time, subject to applicable law and regulations governing the award of monetary benefits.  


REMAND

A TDIU claim is raised by inference when claimant: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) and Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In this case, the grant of a 40 percent rating for radiculopathy of the right lower extremity since May 28, 2014, now means that since that time he is entitled to a combined disability rating of 50 percent.  This does not met the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a).  Nevertheless, for the reasons previously explained, there remains the matter of whether he is entitled to a TDIU rating on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  

In this case the Veteran has not been afforded appropriate notice under the VCAA with respect to how to substantiate a TDIU claim or as to the assistance which VA will provide in attempting to substantiate such a claim.  Furthermore, the Veteran has not executed and returned, as needed, VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  

A determination that a Veteran is unemployable is a legal determination that rests solely with VA adjudicators.  See VA Adjudication Procedures Manual M21-1 (M21-1), III.iv.3.A.7.i (Do not request a medical authority to make [a] conclusion of law, which is a responsibility inherent to the rating activity").  It is VA policy to "request that the examiner comment on the functional impact caused solely by service-connected disability or disabilities.  See VA Adjudication Procedures Manual M21-1 (M21-1), IV.ii.2.F.2.c.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the appropriate VCAA notice as to how to substantiate the claim for a TDIU rating and the assistance which VA will provide.  

2.  Forward to the Veteran VA Form 21-8940, Application for Increased Compensation Based on Unemployability, and request that the Veteran executed it and return it to the RO.  

3.  Provide the Veteran with an appropriate examination for the purpose of determining the severity of the service-connected low back disability and radiculopathy of the right lower extremity for the purpose of having an examiner comment on the functional impact caused solely by these service-connected disabilities.  

The examiner should be given access to the Veteran's electronic claim file.  

All pertinent symptomatology and findings must be reported in detail.  

The examiner is requested to comment on the functional impact caused solely by the service-connected disabilities of the Veteran's lumbosacral spine and right lower extremity, in aggregate.  

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

5.  The RO must ensure that the examination report is in complete compliance with the directives of this remand.  The RO must ensure that the examiner has documented his/her consideration of records that are part of Virtual VA and VBMS.  If the examination report is deficient in any manner, the RO must implement corrective procedures.  

6.  Thereafter, refer the claim for a TDIU rating on an extraschedular basis to VA's Director of Compensation Services for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  

7.  Thereafter, and following all development requested herein including referral of the above mentioned matters to the Director of Compensation Services for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b), the AOJ should readjudicate the claim for an extraschedular TDIU rating. 

If that claims remain denied issue a supplemental statement of the case (SSOC) to the Veteran and his representative and provide them with the appropriate period of time within which to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


